Name: Council Regulation (EEC) No 2275/84 of 1 August 1984 amending Regulation (EEC) No 1100/80 imposing a definitive anti-dumping duty on certain acrylic fibres originating in the United States of America
 Type: Regulation
 Subject Matter: competition;  leather and textile industries;  America
 Date Published: nan

 No L 209/ 14 . 8 . 84 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2275/84 of 1 August 1984 amending Regulation (EEC) No 1100/80 imposing a definitive anti-dumping duty on certain acrylic fibres originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for by the above Regulation , Whereas : dumped levels , and one because it had offered an acceptable price undertaking. (4) The Council , by Regulation (EEC) No 485/83 ('), amended the abovementioned Regulation in so far as it concerned a fifth American exporter who offered an acceptable price undertaking and was therefore exempted from the duties . (5) The Commission has since received a request from an Italian importer to review the duty in so far as it applies to a special type of modacrylic fibre produced by Eastman Kodak Company, Kingsport, Tennessee , USA and exported by Leigh Fibers Inc ., Boston , Massachusetts , USA. (6) Since the Italian importer provided sufficient evidence to justify the review of the proceeding, the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (4), a review of the defini ­ tive anti-dumping duties on imports of certain acrylic fibres originating in the United States of America , and commenced an investigation of the matter at Community level . (7) The Commission officially so advised the expor ­ ters known by it to be concerned as well as the representatives of the exporting country and the complainants . (8 ) The Commission has afforded the parties directly concerned the opportunity to make known their views in writing and to be heard orally . (9) The majority of the Community producers, certain exporters and a few importers and users made their views known in writing. ( 10) The Commission sought and verified all informa ­ tion it deemed necessary for the purposes of a determination and carried out investigations at the premises of the following : A. Procedure ( 1 ) The Council , by Regulation (EEC) No 1 100/80 ( :), imposed definitive anti-dumping duties on imports of certain acrylic fibres originating in the United States of America . (2) The duty imposed for discontinuous acrylic fibres falling within subheading ex 56.01 A of the Common Customs Tariff, corresponding to NIMEXE code 56.01-15 was 13,7 % and that for continuous filament tow of acrylic fibres falling within subheading ex 56.02 A of the Common Customs Tariff and corresponding to NIMEXE code 56.02-15 was 17,6 % . (3 ) Four exporters were exempted from the relevant definitive duties, three of them because sales by the producers concerned were not made at (') OJ No L 201 , 30 . 7 . 1984 , p . 1 . (-) Ol No L 114, 3 . 5 . 1980 , p . 37 . (') OJ No L 55, 2 . 3 . 1983 , p . 1 . ( 4) OJ No C 65 , 6 . 3 . 1984 , p . 2 . No L 209/2 Official Journal of the European Communities 4. 8 . 84 EEC producers :  Courtaulds Ltd, Bradford,  Snia Fibre SpA, Milan ,  Vomvix SA, Athens,  Anicfibre SpA, Milan,  Montefibre SpA, Milan ; USA exporters :  American Cyanamid, Wayne, New Jersey,  Leigh Fibers Inc . Boston, Massachusetts ; EEC users :  Palazzini SpA, Milan ,  Tessile-Fiorentina SpA, Prato,  Sifim SNC, Prato,  Lanificio Fratelli Becagli , SAS, Prato . Inc . and that American Cyanamid had respected its price undertaking. ( 17) For those exporters who did not make themselves known in the course of the review investigation , and who consequently did not submit any new evidence, the Commission did not have any evidence that the dumping margins were any lower than the dumping margins determined in the original investigation . In addition , the Commission considered that it would constitute a bonus for non-cooperation to assume that this would be the case . E. Injury ( 18) As regards injury, the Commission received no new evidence to alter its view that the continued application of the existing duty was necessary in order to eliminate injury and to prevent its recur ­ rence . ( 19) In the circumstances, no alteration to the defini ­ tive duties is required . F. Undertakings (20) After being informed of the findings of the inves ­ tigation , Leigh Fibers Inc . has offered an under ­ taking. The Commission having taken into account the fact that Leigh Fibers Inc . exports modacrylics produced by Eastman Kodak Company, which has ceased production of modacrylics, and the fact that there is only a limited quantity to be sold, and having consulted the Member States , considers this undertaking to be acceptable, and that exports made by this company should now be excluded from the duties . (21 ) The Commission has also reviewed the under ­ taking of American Cyanamid accepted by Council Regulation (EEC) No 485/83 . The Commission found no evidence showing that a modification of this undertaking, as requested by the Company, would be justified . Therefore , American Cyanamid agreed to maintain the present undertaking and should continue to be excluded from the application of the duties, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1100/80 is hereby replaced by the following : 'Article 3 The definitive anti-dumping duty instituted by Article 1 shall not apply to acrylic fibres produced and exported by :  Badische Corporation , Williamsburg, Virginia, USA, ( 11 ) Certain of the companies who had been exempted from the existing definitive duties submitted in writing that, after the imposition of the definitive duties, they had exported small quantities of special types of acrylic fibres which were altogether different from the types to which the definitive duties apply. Verified information showed that they were not like products . A comparison could therefore not be made and further investigation as regards these companies was accordingly not undertaken . ( 12) The Commission selected the calendar year 1983 as the relevant investigation period . B. Normal value ( 13) For Leigh Fibers Inc . and American Cyanamid, normal values were established by taking weighted average prices of their domestic sales . The profitability of these prices was established for both companies in the domestic market in all relevant instances . C. Export prices ( 14) Export prices were determined on the basis of the prices actually paid or payable for the products exported to the Community during the period of investigation . D. Comparison ( 15) In comparing normal value with export prices, the Commission took account, where appropriate, of differences affecting price comparability such as differences in transport costs , payment terms and so on . All comparisons were made at an ex works level . ( 16) The above examination of the facts showed that no dumping existed in the case of Leigh Fibers 4 . 8 . 84 Official Journal of the European Communities No L 209/3  E. I. Dupont de Nemours and Company, Wilmington, Delaware, USA,  Eastman Chemicals Division of Eastman Kodak Company, Kingsport, Tennessee, USA, (exported by Eastman Chemical International AG, Zug, Switzerland),  American Cyanamid Company, Wayne, New Jersey, USA,  Leigh Fibers Inc ., Boston , Massachusetts , USA.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  Monsanto, International Sales Company, Missouri , USA, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1984. For the Council The President J. O'KEEFFE